UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-8022



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES DANIEL BRAY,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (3:02-cr-00106-nkm)


Submitted:   September 13, 2007       Decided:   September 18, 2007


Before GREGORY and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Daniel Bray, Appellant Pro Se.    John L. Brownlee, United
States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          James Daniel Bray seeks to appeal the district court’s

order denying his motion for free copies of the record in his

criminal case.   In criminal cases, the defendant must file the

notice of appeal within ten days after the entry of judgment.   Fed.

R. App. P. 4(b)(1)(A).   With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.   Fed. R.

App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th

Cir. 1985).

          The district court entered its order on March 27, 2006.

The notice of appeal was filed in December 2006.       Because Bray

failed to file a timely notice of appeal or to obtain an extension

of the appeal period, we dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          DISMISSED




                               - 2 -